Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Dachenhausen, J.), rendered June 21, 1984, convicting him of attempted murder in the second degree and attempted assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant does not contend that either his assigned counsel or the Spanish interpreter were in any way incompetent or deficient. His argument, as expressed in his motion made before the Supreme Court, that he was entitled to a Spanish speaking attorney, was forfeited by his guilty plea (see, People v Thomas, 74 AD2d 317, affd 53 NY2d 338). Mangano, P. J., Kunzeman, Eiber and Balletta, JJ., concur.